OPINION — AG — ** CHAUFFEUR LICENSE — COMMERCIAL CARRIER ** QUESTION: UNDER 47 O.S. 277 [47-277], 47 O.S. 288 [47-288] WHAT PERSONS, OTHER THAN THOSE OPERATING A MOTOR VEHICLE AS A COMMON CARRIER OF PERSON OR PROPERTY (WHICH LATTER PERSONS ARE REQUIRED TO OBTAIN A COMMERCIAL CHAUFFEUR'S LICENSE), ARE REQUIRED TO SECURE A CHAUFFEUR'S LICENSE ? — EVERY PERSON WHO DRIVES OR OPERATES A TRUCK " OF 3/4 TON OR MORE RATED CAPACITY " (OTHER THAN THOSE OPERATED AS COMMON CARRIER OF PROPERTY OR USED FOR " AGRICULTURAL PURPOSES " OR FOR " FARM USE " SUCH AS TRUCKS USED IN " BUSINESS OF FARMING AND RANCHING ") MUST HAVE A CHAUFFEUR LICENSE. (VEHICLES COMMERCIAL CHAUFFEUR LICENSE) CITE: 47 O.S. 277 [47-277] (FRED HANSEN)